Exhibit 99.1 Brookfield Residential Properties Inc. News Release Investors, analysts and other interested parties can access Brookfield Residential’s 2012 First Quarter Results as well as the Letter to Shareholders’, and Supplemental Information on Brookfield Residential’s website under the Investors /Financial Reports section at www.brookfieldrp.com. The 2012 First Quarter Results conference call can be accessed via webcast on May 9, 2012 at 1 p.m. Eastern Time at www.brookfieldrp.com or via teleconference at 1-800-319-4610 toll free in North America. For overseas calls please dial 1-604-638-5340, at approximately 10 minutes prior to the start time. The teleconference taped rebroadcast can be accessed until June 9, 2012 at 1-800-319-6413 or 604-638-9010 (Password 1231#). BROOKFIELD RESIDENTIAL REPORTS 2 Calgary, Alberta, May 8, 2012 – (BRP: NYSE/TSX) Brookfield Residential Properties Inc. (“Brookfield Residential”) today announced financial results for the first quarter ended March 31, 2012. The financial results are based on U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Letter to Shareholders and the Company’s Supplemental Information contain further information on the Company’s strategy, accomplishments, outlook, operations and financial results. Shareholders are encouraged to read these documents, which are available on the Company’s website at www.brookfieldrp.com. “When one takes out the non-recurring income in last year’s first quarter results arising from the merger, our performance this quarter is much stronger than last year. Also, improvements in net new orders and backlog set the stage for continued improved performance as the year progresses,” commented Alan Norris, President and CEO of Brookfield Residential. FINANCIAL HIGHLIGHTS Results of Operations Three Months Ended March 31 (US$ millions, except per share amounts) Total revenue $ $ Income before income taxes 4 26 Income tax expense (4
